While I agree with the principal opinion, I think it is important to emphasize that approximately a week after the accident, Mr. Mann sold the trailer to an unknown individual. Thus, the trailer was not available for inspection and testing by the appellant. Under these circumstances, I agree that res ipsa loquitur should be available to the appellant based upon the present state of the record.
JUDGMENT ENTRY
It is ordered that the judgment be reversed and that the case be remanded for further proceedings consistent with this opinion. Appellant recover of appellee costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Ross County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  _______________________________ Peter B. Abele, Presiding Judge
Harsha, J.: Concurs with Concurring Opinion.
Evans, J.: Concurs in Judgment  Opinion.